UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21409 Pioneer Municipal High Income Advantage Trust (Exact name of registrant as specified in charter) 60 State Street Boston, MA02109 (Address of principal executive offices) Terrence J. Cullen 60 State Street Boston, MA02109 (Name and address of agent for service) Registrant's telephone number, including area code:(617) 742-7825 Date of fiscal year end:March 31 Date of reporting period:July 1, 2011 to June 30, 2012 SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Pioneer Municipal High Income Advantage Trust By (Signature and Title)/s/ John F. Cogan, Jr. John F. Cogan, Jr., President DateAugust 20, 2012 Pioneer Muni High Income Advantage Trust DELTA AIR LINES, INC. Ticker:DALSecurity ID:247361702 Meeting Date: JUN 15, 2012Meeting Type: Annual Record Date:APR 20, 2012 #ProposalMgt RecVote CastSponsor 1Elect Director Richard H. AndersonForForManagement 2Elect Director Edward H. BastianForForManagement 3Elect Director Roy J. BostockForForManagement 4Elect Director John S. BrinzoForForManagement 5Elect Director Daniel A. CarpForForManagement 6Elect Director David G. DeWaltForForManagement 7Elect Director Mickey P. ForetForForManagement 8Elect Director Shirley C. FranklinForForManagement 9Elect Director David R. GoodeForForManagement 10Elect Director Paula Rosput ReynoldsForForManagement 11Elect Director Kenneth C. RogersForForManagement 12Elect Director Kenneth B. WoodrowForForManagement 13Advisory Vote to Ratify NamedForForManagement Executive Officers' Compensation 14Amend Omnibus Stock PlanForForManagement 15Ratify AuditorsForForManagement MASSACHUSETTS ST HEALTH & EDL FACS AUTH REV Ticker:Security ID:57586CZ99 Meeting Date: NOV 02, 2011Meeting Type: Written Consent Record Date:OCT 03, 2011 #ProposalMgt RecVote CastSponsor 1The PlanNoneForManagement END NPX REPORT
